UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1562



PREFAB, INCORPORATED;    JAMES    M.   MILLEAGE;
EDWARD D. SNAVELY,

                                            Plaintiffs - Appellants,

          and


BONNIE I. MILLEAGE,

                                  Third Party Defendant - Appellant,

          versus


BRANCH BANKING & TRUST, INCORPORATED; ASSO-
CIATED MACHINE TOOLS; GERALD O’REILLY; JOHN
DEMPSEY, JR.; WILLIAM NEWBOLD,

                                             Defendants - Appellees,

          and


HOME FEDERAL SAVINGS BANK OF SOUTH CAROLINA,

                                              Third Party Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-97-2875-0-19)


Submitted:   March 30, 2001                   Decided:   June 7, 2001
Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Schusterman, SCHUSTERMAN LAW FIRM, P.A., Rock Hill,
South Carolina, for Appellants.    Constance L. Young, Thomas L.
Ogburn, III, POYNER & SPRUILL, L.L.P., Charlotte, North Carolina;
James W. Bradford, Jr., BRADFORD & BRADFORD, P.A., York, South
Carolina; Susan B. Lipscomb, NEXSEN, PRUET, JACOBS & POLLARD,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Prefab, Inc., James Milleage, Edward Snavely, and Bonnie

Milleage (the “Appellants”) appeal from the district court’s order

dismissing their complaint for failure to obey discovery orders

pursuant to Fed. R. Civ. P. 37(b).   The Appellants’ case was re-

ferred to a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West 1993 and Supp. 2000 ). The magistrate judge recommended that

the complaint be dismissed based on the Appellants’ repeated

failure to comply with discovery orders and advised the Appellants

that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, the Appellants failed to

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.      Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see Thomas v. Arn,

474 U.S. 140, 155 (1985) (holding “that a court of appeals may

adopt a rule conditioning appeal, when taken from a district court

judgment that adopts a magistrate’s recommendation, upon the filing

of objections with the district court identifying those issues on

which further review is desired”).     The Appellants have waived

appellate review by failing to file objections after receiving


                                3
proper notice. Accordingly, we affirm the judgment of the district

court.   The motion to file a Rule 60(b) motion is denied.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                 4